DENNIS, J.,
is of the opinion the case should be remanded for further proceedings, including an examination of relator by an independent medical expert and an additional hearing to determine whether relator should or can be taken to his physician for periodic checks on the performance of his medication, whether and to what extent relator is presently confined to bed or his activities restricted, whether he is able to withstand the stress of incarceration, and whether he is now in a period of convalescence which medical experts expect to terminate within a reasonable time so that execution of sentence should be temporarily suspended. In light of relator’s proven history of recent and serious heart trouble, the Court should not require his incarceration on a non-violent, non-larcenous misdemean- or without first obtaining such information.